Citation Nr: 1760380	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  16-30 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to a rating in excess of 10 percent prior to August 9, 2016 and 50 percent thereafter, for persistent depressive disorder with anxious distress. 

2. Entitlement to an effective date earlier than August 19, 2011 for the award of service connection for adjustment disorder with depressed mood.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1964 to March 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

On November 3, 2017, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he withdrew all issues on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In November 2017, VA received notice from the Veteran that he withdrew all issues on appeal.  The Board thus finds that no allegation of errors of fact or law remain for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for a rating in excess of 10 percent prior to August 9, 2016 and 50 percent thereafter, for persistent depressive disorder with anxious distress is dismissed. 

The appeal for an effective date earlier than August 19, 2011 for the award of service connection for adjustment disorder with depressed mood is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


